Citation Nr: 0933108	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a stress 
fracture, left pelvis, with musculoskeletal and bilateral 
pelvic pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1998 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefit sought on appeal.  
Jurisdiction has since been transferred to the Regional 
Office in Roanoke, Virginia (RO).

In July 2009, the Veteran was scheduled for a Travel Board 
hearing at the RO.  Prior to the date of the hearing, the RO 
received a July 2009 correspondence from the Veteran, in 
which she withdrew her request for a hearing.  Accordingly, 
the request for a Travel Board hearing at the RO is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
residuals of a stress fracture, left pelvis, with 
musculoskeletal and bilateral pelvic pain (pelvis 
disability).  As is explained below, the Board finds that 
additional development is necessary prior to adjudication of 
this claim. 

First, review of the record shows that a remand is necessary 
for a new VA examination in conjunction with the Veteran's 
claim.  

The Veteran's service treatment records are replete with 
complaints of and treatment for pelvic, groin and hip pain 
throughout her period of service.  A report from a September 
1998 bone scan of the pelvis showed evidence of stress 
fracture or reaction within the left medial inferior ischio-
pubic ramus and within the left tibia.  A report from a 
November 1998 x-ray of the pelvis confirmed a healing stress 
injury on the inferior pubic ramus on the left.  On the 
report from the July 2001 examination prior to separation, in 
the summary of defects and diagnoses, the examiner noted that 
the Veteran had a pelvis stress fracture with arthritic 
changes in the left hip. 

The Board notes that the Veteran was afforded a VA 
examination in January 2006; however, the examination report 
contains inadequate findings to adjudicate the claim.  
Specifically, while the Veteran's inservice fracture was on 
the left side, the January 2006 examiner only noted 
diagnostic findings and a conclusion pertaining to the 
Veteran's right hip.  As such, the veteran should be afforded 
a new examination to determine the nature of any current hip 
or pelvic disorder and to obtain a medical opinion as to the 
likelihood that any currently diagnosed disability is related 
to the Veteran's inservice fracture on the left.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

Prior to the additional examination, the RO/AMC should ask 
the Veteran to identify any outstanding records of pertinent 
VA or private treatment, and obtain those records.

As the matter is being remanded, the RO/AMC should also 
ensure that all notice requirements are met.  VA has a duty 
to make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2008).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the Veteran should be 
afforded proper notice under Dingess/Hartman, 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the Veteran is expected to obtain and 
submit, what evidence will be retrieved by 
the VA, and inform the Veteran that she 
should provide any evidence in her 
possession that pertains to the claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  If the RO/AMC is unable to locate 
any identified outstanding VA treatment 
records, then a memorandum of the RO/AMC's 
efforts in attempting to obtain those 
records should be associated with the 
claims file. 

3.  Thereafter, the Veteran should be 
afforded a VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of her reported 
disability of the hip or pelvis.  The 
Veteran's claim file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claim file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claim 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, to specifically 
include her inservice stress injury to the 
inferior pubic ramus on the left.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  Thereafter, the RO/AMC should review 
the claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

